Citation Nr: 0300831	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to August 
1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued a 20 percent evaluation 
for chronic cervical strain, with radiating pain to the 
right shoulder and right rhomboid muscle.  The veteran 
filed a timely notice of disagreement (NOD) with the RO's 
determination.  The RO issued a statement of the case 
(SOC) in January 2002 as to the issue of entitlement to an 
evaluation in excess of zero percent for chronic cervical 
strain, and therein assigned an increased evaluation of 20 
percent for a chronic cervical strain disability effective 
October 6, 1999, the date of the VA compensation 
examination.

In February 2002 the veteran perfected his appeal to the 
Board.  On the substantive appeal (VA Form 9), the veteran 
requested a review of his claim by a Decision Review 
Officer (DRO).  A supplemental SOC (SSOC) (which appears 
to be the product of the DRO) as to the issue of 
entitlement to an evaluation in excess of 20 percent for 
chronic cervical strain was issued in April 2002.


FINDING OF FACT

The veteran's service-connected chronic cervical strain 
disability is manifested by moderate limitation of motion, 
without additional functional limitation due to pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for chronic cervical strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the record reflects that service connection 
has been in effect for a chronic cervical strain 
disability for many years.  Specifically, service 
connection was established for chronic cervical strain 
with radiation of pain to the right shoulder and right 
rhomboid, upon rating action in July 1977.  The 
disability, at that time, was evaluated as 10 percent 
disabling.  Following examination in 1983, which revealed 
no swelling or tenderness of the neck, normal curvature 
and full range of motion of the cervical spine, and a 
finding that the veteran had been without significant 
symptoms due to his back strain since he had been in the 
service, in September 1983 it was determined that the 
evaluation for the veteran's service-connected cervical 
disability would be decreased to zero percent.

In February 1990 the veteran requested that his claim for 
an increased evaluation for his service-connected cervical 
disability be reopened.  Following examination in May 
1990, which revealed bulging at C2-C5 without herniated 
nucleus pulposus, tenderness and limitation of motion of 
the cervical spine with complaints of pain in the neck, 
back, shoulder, right wrist and elbow, in June 1990 an 
evaluation of 20 percent was assigned for a chronic 
cervical strain with radiating pain to the right shoulder 
and right rhomboid muscle.  

In June 1999 the veteran filed a claim for an increased 
evaluation for his cervical disability.  He was afforded a 
VA examination of the spine, which was conducted in 
October 1999.  The VA examiner noted that the claims filed 
had been reviewed.  The veteran reported that while in 
service he was involved with parachute jumping and 
believed that he developed neck pain when he "hit in a 
ditch."  He stated that he had received treatment but had 
continued to have pain.  He complained of pain, weakness, 
stiffness, fatigability,0 and lack of endurance.  He 
reported that there were no periods of flare-ups.  He also 
indicated that he had had no spinal surgery.  He stated 
that he had difficulty with turning and twisting movements 
with his neck.  His driving skills were impaired and his 
sleep pattern had been interrupted.  His ambulation was 
limited to one block, and he had difficulty with 
activities where he had to stoop.

On clinical evaluation, flexion of the cervical spine was 
from zero to 35 degrees, extension was from zero to 30 
degrees, lateral flexion of the right side was from zero 
to 20 degrees, and the left side was from zero to 30 
degrees.  Right lateral flexion was painful throughout the 
range.  The examiner indicated that there was no range of 
motion or spinal function additionally limited by pain, 
fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  There was, however, 
painful motion on lateral flexion and pain in the cervical 
paraspinal area.  There were no postural abnormalities of 
the musculature of the back.  There was no radiation of 
pain into the arms, and the veteran denied paresthesia.  
The diagnosis was moderately severe cervical spine strain, 
with normal cervical spine X-rays.

In February 2000 the RO issued a rating decision which 
denied the veteran's claim for an increased evaluation for 
his cervical disability, and the 20 percent evaluation for 
the cervical disability was continued.

The veteran filed notice of disagreement with the RO's 
determination.  He contended that, as an automobile 
mechanic, he had to be able to work long periods of time 
overhead or lying on his back under a vehicle.  He further 
contended that, if he looked up while standing or held his 
head up while lying on his back, he had severe pain in the 
neck and shoulders and weakness in his arms and hands.  He 
noted that his disability had caused him to lose months of 
work at a time.  In 1999 he alleged to have lost four 
months of work, and in 2000 he alleged to have lost six 
months of work.  

The SOC issued in January 2002 indicates that the 
evaluation of chronic cervical strain was increased to 20 
percent disabling effective October 6, 1999, the date of 
the VA examination.  The veteran filed a substantive 
appeal in February 2002.  He asserted that his cervical 
strain was more serious than the VA examination showed.  
He submitted a radiology report from Brownwood Regional 
Hospital, dated in February 1990, to support his claim.  
The radiology report showed a small opacity immediately 
below the anterior corner of the sixth cervical vertebra, 
which was noted probably to be a degenerative spur, or, 
less likely, to represent a remnant of a ring apophysis.  
There was slight pointing of the anterior superior corner 
of C-5; it was noted that this might have been 
developmental or due to degenerative spur.  Disc spaces 
were abnormally narrowed, while neural foramina were not 
abnormally narrowed.  The diagnostic impressions were that 
there might be some degenerative spurring of C5 and C6, 
and minimal right convex cervical scoliosis.  

In the SSOC issued in April 2002 the DRO continued the 
evaluation of chronic cervical strain as 20 percent 
disabling.

II.  Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of 
title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in January 2002 and the SSOC provided 
in April 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claim.  Additionally, the veteran has 
been advised that the VA would obtain evidence in support 
of his claim from government agencies and private medical 
records, when provided names, addresses, and approximate 
dates of treatment by the veteran.  It appears that all 
obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

B.  Discussion

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  
The claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected chronic cervical strain is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, DC 5290.  Under that code, severe 
limitation of motion of the cervical spine is assigned an 
evaluation of 30 percent; moderate limitation is assigned 
20 percent; and slight limitation is assigned 10 percent.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2002). 

In the present case, the veteran's complaints have been of 
pain and functional limitation due to his cervical 
disability.  Physical examination has revealed normal 
range of motion of the cervical spine with regard to 
flexion and extension.  The veteran could forward flex his 
cervical spine to 35 degrees; normal forward flexion of 
the cervical is 30 degrees.  He could extend his cervical 
spine to 30 degrees; normal extension of the cervical 
spine is 30 degrees.  However there were abnormal 
movements upon right- and left-side lateral flexion.  
Lateral flexion of the right side was to 20 degrees, and 
it was 30 degrees on the left side; normal right and left 
lateral flexion is 40 degrees.  It was noted that lateral 
flexion was limited by pain only on the right side.  
Further, the veteran's cervical spine has been described 
as having no postural or musculature abnormalities, or 
radiation of pain into the arms.  It was noted however, 
that there was pain in the cervical paraspinal area.  
There was no evidence of fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
In addition, X-rays taken in 1999 showed a normal cervical 
spine.  

Based upon the foregoing, the Board finds that the 
veteran's service-connected cervical strain disability is 
not productive of severe limitation of motion, which would 
be required in order to warrant a higher evaluation to 30 
percent under Diagnostic Code 5290.  The symptomatology 
described above is indicative of moderate limitation of 
motion, which warrants an evaluation of 20 percent under 
DC 5290, which is currently assigned.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where an evaluation is 
based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must 
be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
In the present case, there is no evidence of any 
additional functional loss due to pain or limitation of 
motion.  In fact, the VA examiner in October 1999 noted 
that there were no spinal functions or range of motion 
that were additionally limited by pain.  Furthermore, the 
veteran demonstrated painful motion only on right lateral 
flexion.  Moreover, he denied any periods of flare-ups.  

Clearly, the veteran has reported pain on motion and as 
noted above, the VA examiner documented that the veteran 
experienced pain on right lateral flexion.  However range 
of motion for forward flexion and extension were normal 
and left lateral flexion showed only a 10-degree deviation 
from the normal movement.  Thus, the evidence demonstrates 
that the veteran's cervical strain disability has not 
resulted in additional loss of motion beyond the 
requirements of a 20 percent evaluation based on pain or 
other pathology.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  In addition, given the examiner's overall 
description of the veteran's cervical disability, the 
Board concludes that the 20 percent evaluation for a 
chronic cervical strain is appropriate at this time. 

The Board has considered the potential applicability of 
other diagnostic codes, including Diagnostic Codes 5003 
and 5287.  

Arthritis is evaluated under DC 5003.  Pursuant to that 
code, arthritis, when established by X-ray evidence, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint 
involved.  The veteran's most recent X-rays were negative 
for evidence of degenerative disc disease.  Furthermore 
his service-connected cervical strain is currently 
evaluated as 20 percent disabling based upon limitation of 
motion of his cervical spine.  As discussed above, a 
higher evaluation of 30 percent is not currently 
warranted.  Moreover, under DC 5003, 20 percent is the 
maximum evaluation allowed, provided there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Thus, evaluation of the veteran's 
disability under DC 5003 is not warranted.

Ankylosis of the cervical spine is evaluated under DC 
5287.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or 
surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91); see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the cervical spine is present.  There is no 
medical evidence that the veteran's cervical spine is 
ankylosed.  Specifically, the veteran does not allege, nor 
is there any evidence, that his cervical spine is immobile 
or consolidated.  Evaluation of the veteran's disability 
under Diagnostic Code 5287 is accordingly not warranted.  

Therefore, the Board finds that the veteran's service-
connected cervical strain is most appropriately evaluated 
as 20 percent disabling under Diagnostic Code 5290.  An 
evaluation of 30 percent or higher is not warranted. 

C.  Additional Consideration:  Extraschedular Rating

In addition to an evaluation under the Rating Schedule, 
the Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an 
increased rating.  If the question of an extraschedular 
rating is raised by the record or by the veteran before 
the Board, the correct course of action is for the Board 
to raise the issue and remand the matter if warranted for 
a decision in the first instance by the RO, which has the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321 (2002).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

In this case, in the February 2000 rating decision, the 
January 2002 SOC, and the April 2002 SSOC, the RO 
concluded that referral for consideration of an 
extraschedular evaluation was not warranted for the 
veteran's service connected chronic cervical strain 
disability.  

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be 
inadequate.  For the grant of an extraschedular 
evaluation, there must be a finding that the case presents 
such an unusual or exceptional disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected 
cervical disability is not shown to have required frequent 
periods of hospitalization.  Moreover, the evidence does 
not show that the veteran's cervical disability is 
productive of marked interference with his ability to 
maintain employment.  Although the record reflects that 
the veteran asserts that he has lost some time at work due 
to his cervical disability, neither the evidence of record 
nor his contentions establish that his cervical disability 
markedly interferes with his ability to maintain 
employment.

In short, although the veteran experiences some impairment 
of his cervical spine, which is adequately contemplated by 
the evaluation currently assigned, the record does not 
reflect that his service-connected cervical disability is 
productive of marked interference with his ability to 
maintain employment.  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

An evaluation in excess of 20 percent for chronic cervical 
strain is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

